Case 2:19-cv-21492-MCA-MAH Document 15 Filed 07/23/21 Page 1 of 2 PageID: 181


                              BROWN & CONNERY, LLP
                                           ATTORNEYS AT LAW
                                      6 NORTH BROAD STREET
                                    WOODBURY, NEW JERSEY 08096
                                             (856) 812-8900
                                           FAX (856) 853-9933
Jennifer A. Harris, Esq.
jharris@brownconnery.com
                                             July 23, 2021

Via ECF
Honorable Madeline Cox Arleo, U.S.D.J.
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

          Re:    Marlon A. Pena v. TD Auto Finance LLC
                 Civil Action No.: 2:19-cv-21492-MCA-MAH

Dear Judge Cox Arleo:

          We represent the Defendant TD Auto Finance LLC (“TDAF”) in the above civil action.

         On December 20, 2019, Plaintiff filed an Application to Proceed in District Court Without
Prepaying Fees or Costs (hereafter, the “Application”), together with his Petition (the “Petition”)
to Confirm Arbitration Award against TDAF. (ECF No. 1). On July 28, 2020, Your Honor denied
Plaintiff’s Petition (the “July 28 Order”). (ECF No. 4). The docket in this civil action, however,
reflects neither a ruling on the Application nor the District Court’s receipt of the filing fee for
Plaintiff’s Petition.

        Following Your Honor’s March 16, 2021 (the “March 16 Order”) denial of Plaintiff’s
Motion for Reconsideration of the July 28 Order, on April 6, 2021, Plaintiff appealed Your Honor’s
March 16 Order1. (ECF Nos. 9 and 10). On July 15, 2021, the 3rd Circuit issued an Opinion and
entered Judgment summarily affirming Your Honor’s March 16 Order, holding that the record
showed that Plaintiff did not produce a valid arbitration award and agreement with TDAF. (See
Court of Appeals Docket #21-1670, No. 10).

         Despite the then pending appeal to the 3rd Circuit, on July 19, 2021 Plaintiff filed a Motion
for relief from judgment (“Motion for Relief”) dated July 14, 2021 in this Court. (ECF No. 14).
Plaintiff’s time to seek rehearing from the 3rd Circuit’s Judgment does not expire until July 29,
2021.

       We write to respectfully request that the Court rule on the Application. If the Court grants
the Application, Plaintiff will proceed in forma pauperis and we understand Plaintiff’s filings,
including Plaintiff’s Motion for Relief, may be subject to a stay to allow initial screening by the
Court pursuant to 28 U.S.C. § 1915(e)(2)(B).

          We thank the Court for its time and attention to this matter.

1
 On Aril 22, 2021, Plaintiff filed an amended notice of appeal that referenced his appeal from
the July 28 Order, in addition to the March 16 Order. (ECF No. 12).
7DT0525
Case 2:19-cv-21492-MCA-MAH Document 15 Filed 07/23/21 Page 2 of 2 PageID: 182
                                 BROWN & CONNERY, LLP




                                                      Respectfully submitted,

                                                      BROWN & CONNERY, LLP

                                                      s/ Jennifer A. Harris
                                                      Jennifer A. Harris

cc: Marlon A. Pena - (via certified & regular mail)




                                                                                7DT0525
